Citation Nr: 0930149	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-24 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for degenerative 
discogenic disease and osteoarthritis of the lumbar spine.

2. Entitlement to service connection for a right shoulder 
disorder.

3. Entitlement to service connection for left groin pain with 
swelling testes.

4. Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

In June 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.  The Veteran 
also submitted additional evidence consisting of private 
treatment records and lay statements.  See 38 C.F.R. § 
20.1304 (2008).  The Board notes that the Veteran waived 
agency of original jurisdiction (AOJ) consideration of such 
evidence.  Id.  Therefore, the Board may properly consider 
such evidence in rendering its decision.

The Board notes that the February 2006 VA examination report 
states that the Veteran was claiming service connection for 
his left shoulder.  Such claim has not been adjudicated by 
the RO and so is REFERRED to the RO for appropriate action.





FINDINGS OF FACT

1. Degenerative discogenic disease and osteoarthritis of the 
lumbar spine were not present in service or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service, and osteoarthritis of the lumbar spine 
was not manifested within one year of the Veteran's discharge 
from service.

2. The medical evidence of record does not show a current 
disability of the right shoulder.

3. The medical evidence of record does not show a current 
disability manifested by left groin pain with swelling 
testes.

4. The medical evidence of record does not show a current 
disability of the left knee.


CONCLUSIONS OF LAW

1. Degenerative discogenic disease and osteoarthritis of the 
lumbar spine were not incurred in or aggravated by the 
Veteran's active duty military service, nor may 
osteoarthritis of the lumbar spine be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1131, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2. A right shoulder disorder was not incurred in or 
aggravated by the Veteran's active duty military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

3. Pain in the left groin with swelling of the testes was not 
incurred in or aggravated by the Veteran's active duty 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

4. A left knee disorder was not incurred in or aggravated by 
the Veteran's active duty military service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in June 2005, prior to the initial 
unfavorable AOJ decision issued in March 2006.  

The Board observes that the pre-adjudicatory VCAA notice 
issued in June 2005 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
With regard to the notice requirements under Dingess/Hartman, 
a July 2006 letter provided notice as to disability ratings 
and effective dates.  The Board acknowledges the defective 
timing of this notice, but finds that no prejudice to the 
Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  As the Board herein concludes that the 
preponderance of the evidence is against the Veteran's 
service connection claims, all questions as to the assignment 
of disability ratings and effective dates are rendered moot.  
Therefore, the Board finds that the Veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
report of a February 2006 VA examination were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claims.  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claims. 

With regard to the February 2006 VA examination, the Board 
observes that the examination related to the Veteran's spine 
disorder claim only.  The Board notes that, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the VA examiner examined the Veteran, 
documented the Veteran's self-reported medical history, and 
reviewed the claims file, noting instances in service and 
post-service treatment records relevant to the claim in 
question.  Taking all this evidence into account, the 
examiner provided an opinion supported by a detailed 
rationale.  Nothing in the record suggests that the 
examiner's opinion was based on an incomplete or inaccurate 
understanding of the relevant facts.  

With regard to the remaining claims, the Board finds that a 
VA examination is not necessary.  Even though treatment for 
the right shoulder and groin is reported in service treatment 
records, the post-service medical evidence of record does not 
show current disabilities of the right shoulder, groin, and 
testes.  Additionally, in-service treatment evidence does not 
report any injury of the left knee and the only post-service 
treatment evidence related to the left knee is dated many 
years prior to the Veteran's claim for benefits.  VA has a 
duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  38 C.F.R. § 3.159; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, only the second 
prong has been satisfied with regard to the right shoulder 
and groin, and none of the three criteria has been met for 
the left knee.  Moreover, any opinion rendered by a VA 
examiner would necessarily be based on the unsubstantiated 
statements of the Veteran years after discharge.  Thus, the 
Board finds that that a VA examination is not requisite with 
respect to these claims.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R.
 § 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service, or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he suffered injuries to his back, 
right shoulder, groin, and left knee during service when a 
tree fell on him.  He has also reported that he injured his 
left knee with the chainsaw he was using at that time.  Thus, 
he argues that service connection is warranted for disorders 
of the back, right shoulder, groin, and left knee.

Initially, the Board acknowledges that the Veteran's service 
treatment records document treatment for the Veteran's back, 
groin, and right shoulder.  The injury from the falling tree 
was documented as occurring in September 1978, and a left CVA 
contusion was reported at that time with range of motion 
within normal limits.  Service treatment records document no 
other injuries associated with the tree falling at the time 
of the injury.  A pulled groin muscle was diagnosed in 
December 1980.  Pain in the right shoulder was documented in 
May 1977 and December 1981.  The December 1981 right shoulder 
record relates by history that the right shoulder was injured 
by the tree.  No injury or treatment of the left knee is 
reflected in the service treatment records, to include at the 
Veteran's February 1982 service separation examination.  
Additionally, no clinical defects of the Veteran's back, 
right shoulder, or groin was noted at the service separation 
examination.

With respect to the right shoulder, groin, or left knee, 
post-service treatment records also show no current 
disability.  A left knee strain was documented in September 
1985 and a left knee repair due to a chain saw accident was 
reported as part of the Veteran's subjective medical history 
in VA treatment records, along with complaints of left knee 
pain.  However, left lower extremity pain is attributed in 
these records to the Veteran's lower back disorder, and no 
post-service treatment records show current treatment of the 
Veteran's left knee.  Additionally, a March 2007 X-ray report 
states that there was no significant osseous abnormality.

As for the Veteran's right shoulder, there are no post-
service complaints, treatment, or diagnosis.  A February 2006 
X-ray showed modest widening of the acromioclavicular joint, 
but the February 2006 VA examiner states that the Veteran 
does not have disorder of the right shoulder.  Further, in a 
May 2008 treatment record, the joints were noted to be 
without tenderness, swelling, erythema, or deformity and to 
exhibit full range of motion. 

Finally, with respect to the Veteran's claimed groin and 
testicular disability, there are no post-service complaints 
of such symptoms or treatment documentation of any disability 
manifested by groin pain or testicular swelling.  Thus, the 
Board concludes that the Veteran does not have current 
disorders of the right shoulder, left groin and testicles, 
and left knee.  Where there is no disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   

As for the Veteran's back disorder claim, post-service 
records do show a current disability of the lumbar spine.  
Specifically, a March 2007 X-ray showed mild degenerative 
changes and a May 2007 MRI report states that mild disc 
bulges and multilevel foraminal narrowing were present.  
Additionally, private treatment records show a diagnosis of 
lumbar disc disease, and the February 2006 VA examiner 
diagnosed degenerative discogenic and osteogenic disease.  
Thus, the Board finds that the Veteran has a current 
diagnosis of a lumbar spine disability.  

However, the record does not contain competent evidence 
relating the Veteran's current lumbar spine discogenic and 
osteogenic disease to his military service.  First, the Board 
observes that the record does not show the presence of 
arthritis within one year after service discharge.  
Therefore, service connection for arthritis of the lumbar 
spine on a presumptive basis is not warranted.

With regard to direct service connection, the Board sees that 
the first reference to low back pain in the record, which is 
associated with a fall from a horse, is dated in October 
1986, almost three years after service.  The lapse in time 
between service and the first complaints and diagnoses weighs 
against the Veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, no competent opinion is of record that relates 
the current back disorder to the Veteran's military service.  
In this regard, the Board observes that an April 2007 letter 
by Dr. MAT states that the Veteran's arthritis (spondylosis) 
is age-appropriate.  Additionally, the February 2006 VA 
examiner noted that the Veteran's current disc disease is at 
the L4-L5 level and that the Veteran's in-service CVA 
contusion was not anatomically correlated with that level of 
the lumbar spine.  Hence, he opined that the Veteran's 
current back disorders are less likely as not caused by or 
the result of his military service.

The Board has considered the Veteran's own statements, as 
well as the lay statements of his spouse and children, with 
respect to the presence and etiology of his claimed 
disabilities.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, the Veteran may attest to symptoms, such as 
pain in his right shoulder, but he is not competent to 
provide a diagnosis of any disorder of the right shoulder, 
groin, or left knee.  

Additionally, there is no competent evidence documenting the 
cause of the Veteran's reported back pain since service, as 
reported by his family.  Further, the Board notes a May 2004 
VA treatment record states that the Veteran had a bullet in 
his paravertebral region since 1996 that had been causing 
increasing pain over the prior months.  Moreover, a May 2007 
private treatment record states that the Veteran had been 
having complaints of back pain for over three years, and the 
Board finds it unlikely that the physician would describe a 
time period of over 20 years as "over three years."  In 
light of the above, the Board determines that any statements 
of the Veteran and his family that he has had back pain since 
service are not sufficient evidence of continuity of 
symptomatology of the Veteran's current back disorders, 
particularly considering that two intervening injuries to the 
back--falling off a horse in October 1986 and being shot in 
April 1996,--are documented.

Additionally, the Board acknowledges the Veteran statements 
that he received treatment from tribal healers for several 
years post-service, and recognizes that such tribal treatment 
as the Veteran describes may not have encompassed formal 
recordkeeping.  However, even if he was treated for right 
shoulder, groin, and left knee disorders at that time, 
treatment twenty years ago does not satisfy the criterion of 
the Veteran having a disability at the present time.  
Further, as discussed above, the Veteran's lay reports of 
such treatment do not provide competent evidence of etiology 
of his discogenic and osteogenic disease of the lumbar spine.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as 
there is no competent evidence of disabilities of the right 
shoulder, groin, and left knee or of a relationship between 
the Veteran's diagnosed back disorders and his service, the 
preponderance of the evidence is against the Veteran's claims 
for service connection.  Therefore, his claims must be 
denied.


ORDER

Service connection for degenerative discogenic disease and 
osteoarthritis of the 


lumbar spine is denied.

Service connection for a right shoulder disorder is denied.

Service connection for left groin pain with swelling of the 
testicles is denied.

Service connection for a left knee disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


